DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RICK JULES,
                               Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1054

                              [July 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562015CF002670A.

  Rick Jules, Moore Haven, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.